Citation Nr: 9920921	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $420.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to March 1968 
and from March 1969 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1997 administrative decision 
from the Committee on Waivers and Compromises (Committee) of 
the Atlanta, Georgia VA Regional Office (RO), which denied 
waiver of recovery of the overpayment of VA disability 
compensation benefits in the calculated amount of $420.

The Board notes that the veteran's request for waiver of 
recovery of the overpayment of VA disability compensation 
benefits in the calculated amount of $7,513 is the subject of 
the attached REMAND.


FINDINGS OF FACT

1.  The veteran was in receipt of disability compensation on 
the basis of grants of service connection for various 
disabilities.  Effective February 1993, his disability 
compensation included a dependency allowance for his spouse 
and child. 

2.  In March 1996, the veteran notified the RO that he was 
divorced on February 21, 1995.

3.  In March 1996, the veteran's disability compensation 
benefits were reduced effective March 1, 1995, based on the 
veteran's divorce.  This action created an overpayment of 
$420.

4.  The veteran's failure to submit information regarding the 
change in dependent status does not rise to the level of 
fraud, misrepresentation, bad faith, or lack of good faith. 

5.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the veteran's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA disability compensation benefits in the 
amount of $420 would be against the principles of equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintained that waiver of recovery of the 
overpayment of $420 should be granted as he was not 
attempting to defraud the government and that withholding 
monies would deprive his dependent child of basic 
necessities.  The veteran contended that due to his 
incarceration, his dependent child received apportionment of 
the full amount of his disability compensation and that his 
monthly disability income was paid as child support.

In the instant case, the evidence of record shows that the 
veteran was informed in the July 1993 letter that increased 
his disability compensation to include his spouse and 
dependent child that he must notify the VA immediately if 
there is a change in status of his dependents.  In an October 
1994 letter, the veteran's private attorney, his 
representative of record at that time, notified the VA that 
the veteran's wife had filed for divorce.  In March 1996, the 
veteran notified the VA that he was divorced on February 21, 
1995.  In a March 1996 letter, the RO informed the veteran 
that his compensation benefits were reduced as his marital 
status had changed, and that such resulted in an overpayment 
of VA benefits.  

In correspondence received in April 1996, the veteran 
requested waiver of overpayment of $420.  The April 1996 
financial status report reflected that the veteran's total 
monthly income was $288 in disability compensation from the 
VA and that his monthly expenses, child support, totaled 
$288.  The Committee denied the veteran's request for waiver 
in an August 1997 decision on the basis that the veteran was 
at fault in the creation of the overpayment and that as he 
was incarcerated, his basic needs were being provided by the 
Government.

The recovery of any payment may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking a waiver of the recovery of the payment.  38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 1.963, 1.965(b) 
(1998).  On review of the record, the Board finds that the 
veteran's failure to submit information regarding the change 
in dependent status does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith.  
Therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a)(West 1991).  However to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver.

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1998).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1998).

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the creation of the debt at 
issue was due to the fault of the VA and the fault of the 
veteran.  The Board notes that the VA was put on notice in 
October 1994 that the veteran's spouse had filed for divorce.  
There is no indication that the VA, upon the receipt of such 
information, contacted the veteran requesting information as 
to the current status of his marriage.  Alternatively, 
although the veteran's divorce was granted in February 1995, 
the veteran did not notify the VA of such until March 1996.  
Thus, in balancing the fault of the VA versus the fault of 
the veteran, the Board finds that both parties were at fault.  
The VA was aware of a possible change in the marital status 
of the veteran and the veteran should have notified the VA in 
a more timely manner of his divorce.  

The Board notes that the veteran has reported that his VA 
monthly income goes to his dependent child for child support 
for the child's basic necessities.  Thus, it does not appear 
that failure to make restitution of the overpayment would 
result in unfair gain or in unjust enrichment to veteran.  
However, recovery of the overpayment would be to the 
detriment of the veteran's child.  Thus, the Board concludes 
that recovery of the overpayment of $420 would be against the 
principles of equity and good conscience.  Accordingly, 
waiver of recovery of the overpayment is granted.
 

ORDER

Entitlement to waiver of recovery of the overpayment of 
disability compensation benefits in the amount of $420 is 
granted.


REMAND

As noted previously, the veteran, in February 1998 
correspondence, requested waiver of recovery of the 
overpayment of VA disability compensation benefits in the 
calculated amount of $7,513.  The evidence of record reveals 
that in August 1996, the RO notified the veteran of the 
reduction of his disability compensation benefits from a 
combined 30 percent evaluation to 10 percent on the basis of 
his incarceration in 1993 and that such would result in an 
overpayment.  There is no apparent documents in the file that 
the veteran was notified of the debt or his right to appeal.

The Board notes that under the applicable regulations, a 
request for waiver of an indebtedness shall only be 
considered if made within 180 days following the date of 
notice of the indebtedness to the debtor.

Although the RO issued a Statement of the Case addressing a 
waiver of recovery in the amount of $7,698.40, there is no 
waiver decision in the file other than the $420 debt.  The 
debts are separate.  A Statement of the Case is not a 
decision making document.  It is not the place where an 
original decision is created.  Regardless, the SOC failed to 
identify the date the veteran was informed of the overpayment 
of an amount in excess of $7000 and did not address whether a 
claim for recovery of the overpayment was timely.

This case is not ripe for appellate review. 

1.  The Committee should confirm the 
date of notification to the veteran of 
the overpayment in the amount of $7,513.  
A copy of such notification should be 
placed in the record.

2.  The Committee should determine 
whether a timely waiver of recovery 
request for the $7,513 was received.

3.  The Committee should use the correct 
document for entering an original waiver 
of recovery determination and document 
that correct notification was sent.  

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

